      Case 1:12-cv-00929-VSB-KNF Document 287-1 Filed 03/29/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                x
AMERICAN LECITHIN COMPANY,
LIPOID GmbH, LIPOID, LLC, and
PHOSPHOLIPID GmbH,
                                                        Case No. 12-cv-0929 (JSR)
                         Plaintiffs,
                                                        DEFENDANT’S OBJECTIONS AND
-against-                                               RESPONSES TO PLAINTIFFS’ FIRST
                                                        SET OF INTERROGATORIES
CARSTEN MATTHIAS REBMANN,

                         Defendant.             x

        Pursuant to Fed. R. Civ. P. 33 and Local Rules 26.2, 26.3 and 33.3, the Defendant,

Carsten Matthias Rebmann (“Defendant” or Mr. Rebmann”) hereby submits his objections and

responses to Plaintiffs’ First Set of Interrogatories (the “Interrogatories”). Defendant reserves

the right to supplement, modify or add to its objections and responses to the Interrogatories,

although Defendant does not hereby undertake to agree to do so, except to the extent required by

the Federal Rules or the Local Rules.

                              INSTRUCTIONS AND DEFINITIONS

        The following instructions and definitions apply to each interrogatory:

        1.        “Complaint” means the complaint filed on February 6, 2012 in the Southern

District of New York and styled, American Lecithin Company, Lipoid GmbH, Lipoid, LLC, and

Phospholipid GmbH v. Carsten Matthias Rebmann. Case No. 12-cv-0929 (JSR).

OBJECTION. Defendant objects to the foregoing definition inasmuch as Plaintiffs served
and filed an amended complaint on or about April 9, 2012 (the “Amended Complaint”).
The Amended Complaint is now the operative complaint for purposes of this litigation, and
accordingly, Defendant will construe “Complaint” as used herein to mean the Amended
Complaint.

        2.        “Answer” means the answer filed on March 19, 2012 in response to the

Complaint.


                                                    1
ME1 13357471v.2
      Case 1:12-cv-00929-VSB-KNF Document 287-1 Filed 03/29/19 Page 2 of 6



OBJECTION. Defendant objects to the foregoing definition inasmuch as Plaintiffs served
and filed an Amended Complaint on or about April 9, 2012, and Defendant filed his
Answer and Affirmative Defenses to Amended Complaint on or about April 23, 2012.
Accordingly, Defendant will construe “Answer” as used herein to mean his Answer and
Affirmative Defenses to the Amended Complaint.

        3.        “Subject Domain Names” means the following domain names: (1) alcolec.com;

(2) americanlecithin.com; (3) cerasome.com; (4) lipoidllc.com; (5) nanosolve.com; (6)

phosal.com; (7) phospholipon.com; (8) phytosolve.com and (9) phospholipids.net and/or (10)

cochleates.com.

                                      INTERROGATORIES

        1.        Identify yourself, including as part of your answer, your full name, any other

names by which you are now or have been known, your date of birth, home address, home

telephone number, as well as your business address(es) and your business telephone number(s).

ANSWER: OBJECTION. Defendant objects to this Interrogatory to the extent Plaintiffs seek
information from the Defendant beyond what is permitted under the Federal Rules of Civil
Procedure and Local Rules 26.3 and 33.3, and to the extent Plaintiffs seek information not
relevant to the subject matter of this litigation and not reasonably calculated to lead to the
discovery of admissible evidence. Subject to and without waiving his objection, Defendant
responds:

Carsten Matthias Rebmann
Perimondo, LLC
331 W. 84th Street, Apt. #2
New York, NY 10024

        2.        Please provide the dates when you registered each of the Subject Domain Names.

ANSWER: OBJECTION. Defendant objects to this Interrogatory as beyond the scope
of what is permissible pursuant to Local Civil Rule 33.3 and seeking information that
Plaintiff can obtain more practicably through other means. Subject to and without waiving
his objection, Defendant responds:

alcolec.com: Upon information and belief, the domain has been registered since September
30, 2003 and was transferred to my account in May or June 2008.

americanlecithin.com: Upon information and belief, the domain has been registered since
January 2000 and was transferred to my account in May or June 2008.


                                                 2
ME1 13357471v.2
      Case 1:12-cv-00929-VSB-KNF Document 287-1 Filed 03/29/19 Page 3 of 6



cerasome.com: I do not recall the specific date. Upon information and belief, the domain
has been registered since May 4, 2011.

lipoidllc.com: I do not recall the specific date. Upon information and belief, the domain has
been registered since March 2004, and was transferred to my account in 2007 or 2008.

nanosolve.com: I do not recall the specific date. Upon information and belief, the domain
has been registered since January 4, 2004.

phosal.com: Upon information and belief, the domain has been registered since September
30, 2003 and was transferred to my account in May or June 2008.

phospholipon.com: Upon information and belief, the domain has been registered since
September 30, 2003 and was transferred to my account in May or June 2008.

phytosolve.com: I do not recall the specific date. Upon information and belief, the domain
has been registered since May 4, 2011.

phospholipids.net: I do not recall the specific date, but it was registered in my name at least
as early as August 25, 2007. Upon information and belief, the domain has been registered
since February 4, 2004.

cochleates.com: Upon information and belief, I registered this domain on September 7,
2006.

        3.        Please explain why you registered each of the Subject Domain Names in your

name.

ANSWER: OBJECTION. Defendant objects to this Interrogatory as beyond the scope
of what is permissible pursuant to Local Civil Rule 33.3 and seeking information that
Plaintiff can obtain more practicably through other means.

        4.        Please identify any other domain names that are registered to you, or that have

been registered to you in the past 7 years.

ANSWER: OBJECTION. Defendant objects to this Interrogatory as beyond the scope of
what is permissible pursuant to Local Civil Rule 33.3 and seeking information that Plaintiff can
obtain more practicably through other means, and to the extent Plaintiffs seek information not
relevant to the subject matter of this litigation and not reasonably calculated to lead to the
discovery of admissible evidence.

        5.        Identify all property belonging to Plaintiffs that you took and/or currently have in

your possession.



                                                   3
ME1 13357471v.2
      Case 1:12-cv-00929-VSB-KNF Document 287-1 Filed 03/29/19 Page 4 of 6



ANSWER: OBJECTION. Defendant objects to this Interrogatory as compound and
beyond the scope of what is permissible pursuant to Local Civil Rule 33.3. Subject to and
without waiving his objection, Defendant responds: Upon information and belief, none.

        6.        State the name, home address, home telephone number, business address and business

telephone number of each person you intend to call as a non-expert witness during the trial of

this matter.

ANSWER: OBJECTION. Defendant objects to this Interrogatory to the extent Plaintiffs seek
to impose any burden on Defendant beyond that which is permitted under the Federal Rules of
Civil Procedure and Local Rules 26.3 and 33.3, and to the extent Plaintiffs seek information not
relevant to the subject matter of this litigation and not reasonably calculated to lead to the
discovery of admissible evidence. Defendant further objects to this Interrogatory as premature,
and reserves the right to modify his witness list at any time. Subject to and without waiving his
objections, Defendant responds:

Carsten Matthias Rebmann

Dr. Herbert Rebmann.
c/o Gregory F. Hauser
Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10017

Andreas Kolodziej
c/o Gregory F. Hauser
Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10017

Lawrence Doherty
Lawrence Doherty
115 Foxton Court
Beacon Falls, CT 06403

Christian Wettre
W-Systems Corp.
19 Spear Road, Suite 101
Ramsey, N.J. 07446

Bruce Baretz
c/o Gregory F. Hauser
Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10017

                                                  4
ME1 13357471v.2
      Case 1:12-cv-00929-VSB-KNF Document 287-1 Filed 03/29/19 Page 5 of 6



Birgit Rebmann
Fuerstenweg 13, D-67435
Neustadt/Weinstrasse, Germany

Judy Connell
c/o Gregory F. Hauser
Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10017

Defendant further reserves the right to call any witness identified on Plaintiffs’ Rule 26(a)(1)
initial disclosures, and any other witness whose identity may be revealed in discovery.


        7.        For each and every affirmative defense set forth in the Answer, state in detail all

facts upon which yon base such defense.

ANSWER: OBJECTION. Defendant objects to this Interrogatory as beyond the scope of
what is permissible pursuant to Local Civil Rule 33.3 and seeking information that Plaintiff
can obtain more practicably through other means.

May 21, 2012                                           DEFENDANT
                                                       CARSTEN MATTHIAS REBMANN

                                                BY:           /s/Elizabeth M. Smith
                                                       Mark D. Giarratana (MG0015)
                                                       mgiarratana@mccarter.com
                                                       Elizabeth M. Smith (ES9808)
                                                       esmith@mccarter.com
                                                       MCCARTER & ENGLISH LLP
                                                       CityPlace I - 36th Floor
                                                       185 Asylum Street
                                                       Hartford, CT 06103
                                                       Tel: 860-275-6700
                                                       Fax: 860-724-3397

                                                       McCarter & English LLP
                                                       245 Park Avenue, 27th Floor
                                                       New York, N.Y. 10167
                                                       Tel.: 212.6.9.6800
                                                       Fax: 212.609.6921




                                                   5
ME1 13357471v.2
      Case 1:12-cv-00929-VSB-KNF Document 287-1 Filed 03/29/19 Page 6 of 6




                                       CERTIFICATION

        Pursuant to Fed. R. Civ. P. 5(b) and Local Civil Rule 5.2, I hereby certify that on May 21,

2012, a copy of the foregoing was e-mailed and served by mail to:

        Gregory F. Hauser, Esq.
        Gregory.hauser@wg-law.com
        Sherica Bryan, Esq.
        Sherica.bryan@wg-law.com
        Wuersch & Gerin, LLP
        100 Wall Street, 21st Floor
        New York, New York 10017


                                                             Elizabeth M. Smith
                                                             Elizabeth M. Smith




                                                 6
ME1 13357471v.2
